Title: To Benjamin Franklin from James Parker, 11 June 1766
From: 
To: 


Honoured Sir,
New York, June 11 1766
Yours of the 6th. of April last via Philadelphia, I received here but had none from you per the Packet, which arrived since: In my last to you of the Beginning of May, per Packet, I told you of my coming here, and my Reasons for not immediately printing a Newspaper: Since that I having deliver’d my Certificate and Bond to the Surveyor General of the Customs, I am told he has sent them Home by a Man of War, that sailed soon after he got them.
I am glad you got the Letter with the State of the Accounts: I don’t doubt but there are Mistakes in it, I had no Thoughts of closing them: Altho’ such State as it was possible to make by the Time mentioned was sent home, and I would now willingly put up with One Hundred Pounds Loss were but as good a State for Settlement—that is as perfect from Errors, made between Holt and I; but that I fear is not possible. I am so far from thinking it needful for me to close Yours that I don’t think any Thing beneficial, that I have done, but that you and Mr. Hall might have done it to more Satisfaction to both Sides than I have or could do: As I have been as unjustly treated by Mr. Holt, as its possible I could be, and am so much a Sufferer by him. At the same time, whether by his Superior Cunning or by Accident, Col. Hunter only being bound for performance of Agreement, while Holt is in that Affair clear, I must beg Leave tho’ I may only be found a Fool for my Pains, to lay as concise a State of the Affair before you in Hopes you may lay it before Col. Hunter himself, that if I can any Way have some Justice done me, if its only so much as to save me from impending Ruin.
You know the first Acquaintance or Knowledge I had of Holt was from your and Mr. Hunter’s recommending him to me, requesting me to teach him the Printing-Business: It was enough for me that you recommended him: What I could do on that Head I did: Before I began a News-paper at New-Haven, I offered him that Printing-House, on the same Terms I had it of you, but he declined it quite: on my own Strength I began a News paper in April, hired a Rider at my own Expence to carry them up to Hartford
   *On a Post-Master being appointed at Hartford and Middletown just before I went to New Haven, the People refused to hire a Rider to Seabrook. Whereupon the Rider applied to me to hire him. I did, to my great Loss, to the Benifit of the Post-Office. This I can make appear.
 and continued it Six Months, before it was sufficient to quit any Costs, being before that greatly out of Pocket. We are short-sighted Mortals, and don’t know when we go too fast, or too slow. Holt who was with me all the While, seeing such a Prospect of Success, became then desirous of the Place: As I had before offered it, I did not love to be worse than my Word: tho’ after I had run the Risk and beat the Road, it could not appear so eligible in him to ask it, And indeed, I should never have attempted to beat the Way as I did, but for a Prospect of providing a Place for my Nephew (I believe you Sir, once designed a Favour for your Nephew but was disappointed as well as I). He then was with me, and Mr. Holt seemed pleased much with his Disposition. After discoursing the Matter, Mr. Holt took the Heads of our Proposals, to consult his Friends: He went to Virginia: They approved of them: He returned, and drew the Articles himself, according to his own Conceptions and Will. The Books and Stationary, that were mine and there were one Half to be paid for to me at 112½ tho’ I gave 125—and the other Half to be accounted for to me when Sold at the Retail Price. By these Articles, Accounts were to be remitted to me every three Months at least. Besides my Nephew, he had my Apprentice, which under the Circumstances he came to me upon, was very disadvantageous to me, as the Lad’s Parents were to find him Cloathes the first three years and I the last: those first 3 years I let Holt have him at his Intreaty, tho’ against the Inclination of both the Boy and Parents. Quarter after Quarter pass’d and tho’ continually requested, no Accounts sent. Mr. Holt had a fine Hand at parrying a Dun, or making an Excuse. When my Nephew had lived with him little more than one Year, I had continual Complaints of his Dissatisfaction with Holt and he being near free, absolutely disliked the Place: I had designed to give him my Half of the Tools, if he had merited it, and liked the Place: On the Expiration of the Term for which we had agreed, and for which Col. Hunter was bound, I wrote to Holt, as the Substitute appointed by Col. Hunter, to give him the Refusal of buying or selling. His Answer was He should not chuse either but would rather, if I would consent, continue as we were for some Time longer (perhaps a double Meaning was in this, that is to continue without accounting or paying, tho’ I understood it on the Terms of the Agreement only) I consented but at the same Time pressed the Settlement of the Accounts, and Promises were not wanting: Shortly after this Col. Hunter pass’d our Way, and hinted, that if Holt could make it out, and was minded to purchase, he would try to do it for him: Here I was short in not pressing and inviting him to do it, which I repented of ever after. From his Kindness to Holt, I was more inclined to have a good Opinion of him, and thought the chief Reason of his delaying to account, was want of getting in his Pay which I knew in the News Paper Way is slow: As I supplied him with Paper and Ink, for which he remitted me the full Ballance, and did not run into my Debt any farther, I was easy, in Hopes it would come some time or other. When Weyman and I parted Holt had made me some Offer of coming to assist me, which I took kindly, but thought it most eligible to decline it, and put my Nephew in at New York: for some Months he behaved tolerably: and I thought he would mend with Years and Experience, but he took to drinking immoderately and I saw he would soon run to Wreck and Ruin. I then wrote to Holt, told him my Case: that I would either With draw my Printing House from New York, and Cease my Connection with him also, as I should chuse to bring my Matters into a less Compass, unless he inclined to take that at New York, that if he chose it, he might try a Year or two, and if it did not answer, he should be at Liberty to return, without paying a Farthing for the Use of the Tools, or if it answered, that he Should purchase the Half, and be on the same Terms as we were at New Haven, that as he frequently complained that he could not get a Clerk there to assist in settling the Accounts, I told him, if he came to New York he might easily get one: (In order as he says to get his Accounts in Readiness he delayed coming from February to July). He accepted the Proposal and came: I spared him my Hands, my Help, my House and my Advice. He hired a Book keeper 6 Months while there, but I never could get any Accounts. This at last brought on almost an open Rupture: It would be endless to reccount all the Arguments and Disputes we had. You know part of them, and Col. Hunter, who came along about that Time knows also of my Complaints of that Matter. Mr. Hunter dying that Year, the Sound of £1000 left Mrs. Holt, made a great Noise in his Favour, and I was threatned how Strong he would be, if I sued him, or he should set up against me tho’ I wanted nothing of him but a Settlement but I never could get any, or a Sight of his Books. At last he told me he could not attend to keep new Accounts as they went on, and settle the old, but he would hire the House and Business of me for four Years if we could agree, and that then he should not be necessitated to keep Accounts of Partnership, but would apply to the settling the Past ones. As we had before discoursed about the Place and Business, I supposed the Business and Tools to be worth £800, that if he purchased the Half, as we at first proposed, and to go on in Partnership, he should for the Half the Tools and Business, give me £400, and thereupon I told him, that as the Tools wore out fast, and the Business was good at that Time, that the four Years Purchase was worth the Half the Whole, which was £400, that if he would pay me £400, down, he should have it at that Price. Mrs. Holt was then in Virginia, and I would not agree till she returned because the Money was to come from thence. When she came, she consented, tho’ a little to my Surprize, because she had often desired to return to New Haven: but it seems that was only outside: The Money was to be paid the first of May according to the Agreement of the Beginning of the Hire: but when it came to, I never got but £80, in Cash, and his Bond for £320, which has lain over since: During these four Years, I have wrote and pleaded many a Time for my Accounts, and he had a Clerk or Book Keeper near 3 whole Years, and yet I can never get the sight of an Account: I have extorted small Sums of Money from him for Sugar Tea, Flour, and sundry such Things at the Worst Rate conceivable, and he has wrote me more Paper to excuse the not sending them, than would have held them but he is a great Writer as an Author, but not as an Accomptant. (I wish to God Sejanus or Anti-Sejanus had him in England to write for them there, he then perhaps might be in his Element). Besides the Partnership, he had all the Books left in my Shop, great Part of which were those, I had of you, Sir, which arrived here in June 1760, and Holt came the Beginning of July following and for which I now stand bound to you: to these were added all those which you paid for me to Mr. Strahan besides the greater Part of those from Hamilton and Balfour of Scotland, for which I am threatned with a Suit and all this exclusive of sundry Things had of me, for which I have scarce in my Opinion got Half the Pay. Upon your recommending to me last Summer to resume my Business in New-York, &c. I wrote to New-York to Holt, telling him my Purpose, and that as my Conduct to him, had been always candid and open, I had a Right to expect such Treatment and begg’d to know what he proposed to do. He answered, he had formed no Plans at all, nor should he he believed, but when the Time was up, he would deliver up the Tools, and would then settle his Accounts and other Affairs, collect in his Debts, and see how he stood with the World, for that he found himself unable to go thro’ the Task in the Business he was in. This Answer made me a little easy, because I thought it was candid, and the best could be done for both of us, and accordingly made the necessary Preparations, tho’ I had heard it hinted that when Mr. Royle was up here last Fall, he had tried to purchase those Tools of him, that were Mr. Stretch’s but Royle would not trust him, and he could not raise the Money: I heard no more of it, till after Royle’s Death, when it was again hinted to me, that he was about purchasing ’em, but I had not a very great Concern about it, because he had so often pretended his honest Intentions to me: His many Equivocations, and Quibbles, had indeed given me but a mean Opinion of him, but I had not quite so bad as he turns out: During the late Troubles he was arrested as I am told for some Books he bought just before you and Mr. Foxcroft got the Post-Office Books of him, He having acquired some Reputation with the Sons of Liberty, and telling them (as I hear) that if he went to Jail, his Paper would Stop, they paid that Money for him, and probably with what Money he had provided towards paying for those Books he has purchased Stretch’s Materials.
When I came here the first of May, he in his Smooth tongued Manner, told me his Brother in Virginia, had been so good as to buy them there for him and lend them to him, pretended he had now got into great Vogue, and could not drop such a Living: that he would be glad to live in Friendship with me, and he had Work enough, and would recommend me, &c. very generous thought I, only my Accounts and settlement is wanting! He said if he could get somebody to take Care of his Business for him on good Terms, he would set about the Accounts: At his Request, I sent to B. [sic] Goddard whose Attempts at Providence had not answered, and who had wrote to me to help him to some Birth: He came, but Holt would not agree to what I thought not the most favourable to Goddard: finding they could not agree, I determin’d to arrest Holt and print a Paper: He thereupon issued a New Paper without any Notice to me: I next Morning wrote the inclosed printed Piece but before it was done he sent for Goddard twice, and consented to his first Proposals: I who want Nothing more than a Settlement, have sacrificed every Thing to That Consideration, if he will settle in three Months. I will not do a Newspaper in a Year, if not, I shall be obliged to do one in my own Defence—tho’ I suppose I shall hardly be able to make my Way good under the present Circumstances, yet I believe it will greatly hurt him, and if I arrest him, I may not be able ever to get a Settlement, or to get any Thing of him, but his Ruin, which I do not Want, if I can get any Thing without. As Green at New Haven delayed all Accounts to me, and I could not sue Holt on that Account, I attach’d the other Half of the 6 Years worn Tools, at the Time B. Mecom surrendered up: I offered them to Mecom, on his own Terms. He profferd £10, for the first year, £20 for the 2d—and 30 for the 3d—so as to make it £20 per Ann. which was but one Half of what Goddard gave for Green’s. I have trusted him with about £20, also, but I can’t get one Penny of Mecom and begin to fear, I never shall. I have wrote pressingly, but all won’t do: I can’t get the Post-Office Accounts of him, tho’ as he pays one of the Riders £50 York per An. believe he can’t be much behind-hand there: but otherways believe he is irrecoverable, and I the Sufferer on all Sides.
 Perhaps you will say, what is all this Rig ma roll to you or Col. Hunter? Why, I don’t know, unless you or he shall suggest it something, it is nothing, but a Story. I there leave it. Since my Return to this City, I have had no Opportunity of getting the Electrical Machine, the Captain who brought it not being at home, and no delivering was to be had of him without a Bill of Lading, which he says he signed. Mr. Hughes keeps close yet, tho’ the Person for whom he is bound walks at Liberty like a Gentleman, for as he has Nothing they don’t trouble him, but think to get it of Hughes. I told him what you said, he thank’d you kindly, and when the Captain comes home, we shall try to get it. Tho’ the Gout threatens me, yet I have had but little of it since I have been here, but if I am violently attacked, I don’t know what I shall do: for I am obliged every Day to walk from one End of the Town to the other, along the Wharfs, they being determined I shall do the Utmost Duty. And I comply with the more Alacrity, as I won’t disgrace the Recommender if I can help it, tho’ God knows, I shall well earn the Allowance for it. We are sworn to take no Fee or Reward &c. and I know not that there is any one Perquisite or Allowance for any Thing: If the Parliament should take off some of the Duties &c.—it may make the Service something easier, unless it pass as I have seen it hinted, of Sugars being Stored in the King’s Store Houses, and then it will be worse for me. However better or Worse, I will try to make the best of it: I am sorry to find the Bulk of the People still disputing the Authority from home. They think and find the Parliament have given Way in one Affair of Grievance, they begin to imagine both the Post-Office and Custom-House are like Grievances: With Respect to Custom-House Officers they were always look’d on as such, but never disputed, till now: The Post-Office has only in Part been look’d on as such, and that is still so: for Notwithstanding the late Acts of Parliament, direct every Captain of Vessel to carry his Letters to the Post-Office and order the Collector not to enter the Vessel till a Receipt is brought from the Post-Master, yet Nothing of this is regarded here: The Moment a Vessel comes in, the Letters are seized by Force, and carried to the Coffee-House, where they are cried out, and delivered even before Mr. Colden’s or my Face, and the Collector durst not, or will not refuse to enter any: I spoke to the Surveyor General and to the Collector about it, but could get no Satisfactory Answer: They are, I should have said, we are all afraid of the Populace—for the Tail is where the Head should be: The Spirit of Independance is too prevalent, it does not subside much, and but little real Gratitude appears yet. The Assembly both here and at New Jersey sit this Day, and perhaps they may remove some of the Prejudices subsisting—Mean while I must sing small. I have no Work, my Tools all worn out or rather destroyed, and I not able to purchase, now, or even help myself: Whether my ill-Nature, of which I am accused of having a great deal, or my good Nature, of which I have but little, hath brought these Calamitous Circumstances on me, must be left to the World to judge here, and to my Maker to punish me for hereafter: However, I never had any Reason to doubt that the good Providence of God, which has hitherto preserved me, will now leave me: I have had your Favours at Times, which I always endeavoured to retain a grateful Sense of: I have met with many Crosses and Adversities, whether they proceed from my ill Nature, or not, I shall not determine: Before I had any Friends or Favour from any, I lived, I owed no body, nor wronged any. I did work, I could work, and I was always resolved to work, The greatest Troubles I ever met with might make me fretful and waspish, but they never shall make me unjust nor idle: I can Struggle thro’ Misfortunes, and brave Adversity itself, but unkind Returns of Friends, or those I thought so, and have been friendly to, cuts me deep. The Losses from Heaven or Accident, of which I have had as many as my Neighbours, neither dejects or dismays me, but it seems hard to see other Persons eat, drink and go well in Cloaths, with my Sweat and Blood, and I in real Want my self: This you may call Envy, or what ill-Names it may deserve, but its a Trial few can patiently bear. I will try to do it.
I am now come to this City, in Conformity to the Injunctions of the Post-Master General. The same Duty that I have hitherto done in the General Post-Office, I continue to do: If there be any different or peculiar Service, Method, or Transactions for me to do on that Head, or Matter or Conduct different, required of me, I shall be very glad to know it, and if in my Power to do it, shall comply: Whatever I know to be my Duty in that Office, I strive to do, but I may be ignorant of some part of it: Mr. Colden is my Superior in the Custom-House, whatever he may be in the Post-Office, and I never assumed any Authority over him, tho’ I have perhaps often faulted his Conduct. Indeed, I have sometimes thought he has been above his true Business, and assumed more than was consistent with his Duty, but he is a Worthy Man I believe: He enjoys other Offices of good Value, and being much on the Gentleman-Order, does not give that Attendance in the Post-Office that the Publick expects or desires, tho’ he has a Right I believe to do it; that is, he will not attend at all Hours, but only at such as are or may be called Office Hours: He keeps two Clerks, but they will not attend at all Times, The Merchants I have heard complain of him, but whether justly or not, I can’t farther determine. What ever Money I get in, I send to Mr. Foxcroft, from whom doubtless you hear particularly; and any Orders or Directions I receive from him, I endeavour strictly to obey.
I must touch again a little on B. Mecom: I have lately had some Letters pass’d between us: for till lately very few pass’d; tho’ I frequently press him, to see if it be possible to move him; He lives Still in the House that is yet Holt’s, and I hear has paid him no Rent: The Trial of that Affair is not yet determined, but I am told, it is to be done the following August, when Holt is to go up there: I have never interfered in that Dispute, as I am a Party as it were concerned I wish it was determined, because if there was any Thing left, I would try to get something. But this was not what I purposed when I began upon Mecom’s Affair. The Thing was, I suppose Col. Hunter may justly come upon me, for half the Profits of that Printing-Office ever since I took the Possession of it: now two years. Now, tho’ I have never received one Farthing from Mecom, yet upon making me full Satisfaction, and a Settlement for my Part there in the former Time. I am willing he should have his Dues: The Books and Stationary, that I left there, and for which I had given you Bond for, and paid you Interest for near upon 7, Years I have never been paid for, nor any Account rendered: tho’ the very Interest of them, would be nearly equal to what I should get of Mecom, if he paid me, which I think he never will: On the Whole, unless I have some Relief some where, which I can’t at present conceive, should I keep it entire, I shall be a very great Loser for the whole Printing Office there now as it stands is not worth £200 our Money, the Business there being sunk, and the Letters worn out, some more and some less than others: [In the margin, keyed to approximately this point: With regard to the printing Material at New Haven, if Col. Hunter or his Substitute, will do me the Justice in settling and paying me according to the Tenor of the Articles, he shall have my Half for £90 York Money, or I will allow £90 for his Half, which he pleases, only settled and cleared first, is all I want: and had rather sell for £90, than buy.] I hardly think Benny will make both Ends meet, even were I to give it him, and his Rent into the Bargain, Whether Holt made any Thing by it, when he had 3 Times the Work that Mecom has, is not for me to say, as I can get no Accounts from him, but Green having a Paper at Hartford, and his Brother one at New-London, as it were Split all the Business there to pieces. Indeed, Living of all kinds here seems so much altered, and the Business of printing so small a Demand, that I have now been here Six Weeks, and I have not had the Proposal of one Job, or so much as a single Advertisement. Indeed, it will cost me and my Hands two Months work to get the Office to rights, as the whole is in wretched Order worse than a Heap of Pye, and one Half of it battered to pieces; so that unless I get some new Letter, which I am not able to do, I shall never make any great Hand of it here: However, I may fret at it, I do not dispair: for if it please God to give me Life and Health, I shall never be afraid of a Subsistance one Way or other, and a Door may open, that I see nothing of yet.
As you propose to return this Summer, I heartily wish you a safe Voyage of it. It is probable, that it will be needless for me to write any more to you there, As you may be set off before any more comes: I have told you, I took the Things you sent for Mr. Hughes, I opened the Shop, and have advertised in Holt’s Paper, but exclusive of a few Things that Mr. Hughes took of me, I have not sold but one single blank Book, now six Weeks: Trade in general is dull, but of Books and Stationary sellers, there are so many here, that a poor Beginner stands no Chance at all. And so many better sorted that there is little Inducement for any to come to me.

I apprehend you will be now weary of reading this, if you read it all at once, as I am almost of writing: But as the Jersey Assembly is sitting and I purpose to go to Amboy next Week early, and may not come back till the Packet sails, I chuse to finish before I go: If I come back sooner, and have any Thing material, I may write again, tho’ I don’t imagine it, of any Importance, especially if it should be mixed with any further complaining, which I could wish to have Room to avoid, as it can be no Pleasure to you: I thank God, my Son is almost recovered of his long Sickness, and I hope begins to think seriously of the Station he Stands in, in the World; his Afflictions and Sickness has been long and grievous, but I hope they will work in him the Effects, I believe, a gracious Providence designs when it sends such: My Daughter has had a good deal also of Sickness, but we are now all Stirring about. With all our humble Salutations, remain Your most obliged Servant
James Parker.
